Citation Nr: 1135113	
Decision Date: 09/19/11    Archive Date: 09/23/11

DOCKET NO.  10-02 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for left ankle degenerative joint disease.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Poulson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1951 to January 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in Waco, Texas (RO).

On appeal in March 2011, the Board reopened the service connection claim and remanded it so that a VA examination could be scheduled.

The record raises informal claims of entitlement to service connection for back, hip, and left knee disabilities secondary to left ankle degenerative joint disease.  These matters are referred to the RO for development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The competent and credible evidence of record shows a relationship between the Veteran's left ankle degenerative joint disease and his active duty service.


CONCLUSION OF LAW

The criteria for service connection for left ankle degenerative joint disease are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.159, 3.102, 3.303 (2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

In light of the favorable action taken herein, discussion of whether VA has met its duties of notification and assistance is not required, and deciding the appeal at this time is not prejudicial to the Veteran.

II.  Analysis

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be a medical diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in- service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran claims that he injured his left ankle in an accident that occurred while he was stationed in Japan in 1952.  Specifically, he contends that he tripped and fell while climbing Mt. Fuji, thereby twisting his ankle.  Immediately following the incident he could not walk and had to take a jeep back to his company on Mt. Fuji.  The Veteran self-treated his ankle, as he was a medic.  No X-rays were taken because there were no X-ray machines on Mt. Fuji.  At the time, he thought he might have torn some tendons.  He claims that upon returning to base, a doctor looked at the ankle and stated that the Veteran "didn't have to do anything" since he was about to be discharged.  August 2010 DRO Hearing at 2.  He was excused from physical training until his discharge.

The Veteran's service treatment records, service personnel records, and discharge papers are unavailable, having been reported as being destroyed by fire.

VA treatment records dated July and September 2006 show that the Veteran was treated for left ankle pain.  There was mild left ankle pedal edema, good pulse, no redness, full range of motion, and no tenderness.  X-rays showed minimal degenerative joint disease and a little bony spur at the tibial tuberosity with a small prominence to the adjacent soft tissues.  The assessment was chronic left ankle arthritis.  

In October 2006, the Veteran gave a history of a left ankle injury during service.  He reportedly had had left ankle pain for "many years."  An MRI showed (1) asymmetry of the ankle mortise; (2) ankle joint effusion; (3) longitudinal split tear of the peroneus brevis tendon; (4) edema within the os perineum that the radiologist felt could be either secondary to a fracture of the ossicle with or without associated injury to the peroneus longus tendon, or a degenerative or inflammatory process; (5) tear of the anterior talofibular ligament; and (6) sinus tarsi syndrome. 

An April 2007 VA joints examination report shows that the Veteran reported having injured his left ankle on Mt. Fuji during service.  He stated that his ankle had become progressively worse since that time.  He underwent surgery in January 2007.  X-rays showed no change from September 2006.  The diagnosis was left ankle degenerative joint disease.  The examiner did not provide a nexus opinion.

In October 2007, the Veteran reported that he had injured his left ankle during service while stationed in Japan.  The clinician wrote "probably fracture."  He wore an ankle brace, which helped the pain.

A December 2007 correspondence from Dr. OTG, a private provider, contains the following notation:

[T]he patient does have left ankle degenerative joint disease which is quite severe . . . Now, despite the fact this is an old injury from 1952, it still needs to be carried and covered even though it is a degenerative joint disease it did come from his previous old injury in 1952.  Otherwise, how would it even make sense that the right ankle is asymptomatic and this ankle came with the left one at the patient's birth.  So, it follows that the severity of the degenerative joint disease in the left ankle is an exacerbation of the condition which occurred in 1952.

September 2009 X-rays showed slight subluxation of the ankle joint with medial opening of the tibiotalar articulation and loss of articular cartilage laterally in that same joint, which "may be the result of a remote injury."  

A January 2010 VA treatment record contains the diagnosis of degenerative joint disease of the left ankle secondary to trauma.  

A February 2010 correspondence from Dr. MG, a VA podiatrist, indicates that the Veteran had had fusion surgery earlier that month and contains the following statement:  "[The Veteran] has a history significant for a left ankle sprain in the service; the sequela following such an injury includes progressive degeneration of the ankle joint."  

A July 2010 correspondence from Dr. NSL, also a VA podiatrist, contains the following statement:  "The degeneration in the ankle joint may be resulted from the remote injury post-traumatic in nature."  

As instructed in the March 2011 Remand Order, the Veteran submitted to a May 2011 VA joints examination.  He gave a detailed description of the fall on Mt. Fuji.  He reportedly had suffered left ankle pain ever since that incident.  He complained of giving way, instability, pain, stiffness, weakness, swelling, and incoordination.  He experienced a flare-up every 2-3 weeks, during which time he could only walk short distances.  Normally he used a cane, but sometimes used crutches or a scooter during flare-ups.  The Veteran reported that after discharge he returned to his previous occupation as a butcher.  However, he continued to have pain in the left ankle, which was aggravated by the amount of standing required by his job.  He eventually pursued a sales career, which did not involve a lot of standing.  He retired in 1992 due to left ankle and left hip pain.  Upon physical examination, dorsiflexion was to 0 degrees, and plantar flexion was to 18 degrees.  The examiner noted objective evidence of pain following repetitive motion, but no additional limitations.  

The examiner thoroughly reviewed the claim file, to include X-rays, surgical reports, and private and VA treatment records.  He diagnosed traumatic arthritis (degenerative joint disease) of the left ankle with subsequent fusion surgery.  He opined that the Veteran's left ankle disability "is as least as likely as not (50/50 probability) caused by or a result of" the in-service injury.  The examiner noted that while there were no STRs, the Veteran's historical recollection of the injury was reliable.  He also noted that several of the imaging reports indicated degenerative changes possibly related to old trauma, and that prior injury is known to be associated with subsequent post traumatic arthritis.  The examiner stated that medical guidelines for determining whether to X-ray an ankle would have dictated that the Veteran's ankle be imaged after the incident.  This finding, in conjunction with the Veteran's verbal history, led the examiner to conclude that "there exists a high probability of ankle which was untreated in service, which led to subsequent development of left ankle traumatic arthritis."  The examiner referenced various medical treatises for support.

The evidence of record establishes that the Veteran tripped and fell while climbing Mt. Fuji.  There is no basis in the record upon which to question his credibility.  Therefore, the sole remaining question is whether there is a nexus between the in-service accident and his current disability.

The Veteran is competent to describe his observable symptoms and manifestations of disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Under that standard, the Veteran's statements that he has experienced left ankle pain since his in-service fall are competent evidence.  

Dr. MG has indicated that the natural course of a traumatic ankle bone injury is the development of degenerative changes shown on X-ray.  While the July 2010 letter from Dr. NSL and the February 2010 letter from Dr. OMG do not specifically relate the Veteran's in-service left ankle injury to his military service, they clearly suggest that such a nexus exists.  Furthermore, the May 2011 VA examiner opined that the Veteran's current left ankle disability is related to the in-service ankle injury.  This opinion is thorough, well reasoned, and supported by medical literature.  Therefore, service connection for left ankle degenerative arthritis is warranted.








ORDER

Service connection for left ankle degenerative joint disease is granted.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


